DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15, 18 and 23-37 are pending and under examination.


35 USC § 102(a1) rejections withdrawn  
The rejections of claim(s) 15, 18, 23, 24, 31, 34, 35 and 37 under 35 U.S.C. 102(a1) as being anticipated by Roschke et al (2016/0046678, published 18 Feb 2016, filed 14 March 2014) are withdrawn view of Applicant’s amendments to claim 15. 
	

35 USC § 103(a) rejections maintained 
The rejections of claims 15, 18, 23-28, 31 and new claims 33, 34, 35 and 37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) are maintained.
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Siegel disclose the treatment of myeloma with MK-3475 (pembrolizumab) combined with lenalidomide and low-dose dexamethasone.
One of ordinary skill in the art would have been motivated to apply Siegel’s method of treating myeloma with pembrolizumab to Algate method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Siegel disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Siegel’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore it would have been obvious to substitute  Algate’s  conjugated anti-BCMA antibodies for Siegel’s composition comprising lenalidomide and low-dose dexamethasone to have a method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1.

Applicant argues that Siegel is an abstract that discloses a clinical trial protocol utilizing MK-3475 (pembrolizumab) combined with lenalidomide/dexamethasone. Applicant argues that the latter do not comprise an antigen-binding protein. Applicant argues that Siegel provides no motivation for one of skill in the relevant field to combine the use of pembrolizumab with the disclosure of Algate to arrive at the claimed method with a reasonable expectation of success. Applicant argues that a proposed use of an agent in a clinical trial would not have motivated one of skill in the art to use that agent in a combination with a different, unrelated agent to achieve a result with a reasonable expectation of success. 
Applicant further argues that as an example, with regard to the success of Siegel's clinical trial (pembrolizumab + standard of care treatments), Applicant directs
the Office's attention to "Pembrolizumab combined with Lenalidomide and low-dose dexamethasone for relapsed or refractory multiple myeloma: phase I KEYNOTE-023 study," by Mateos et al. Applicant states that Mateos provides a summary related to Siegel's clinical trial protocol and notes on page 118:


Applicant argues that the factual premise underlying the obviousness rejection is incorrect in that the prior art did not teach that both of the two components in the combined treatment method of the claims were successful. Applicant argues that one of skill in the art would not have found that Siegel's mere clinical trial protocol
suggested or indicated that PD-1 in combination with other agents is successful in treating multiple myeloma. Applicant argues that those of skill in the art understand that clinical trial protocols are indeed tests and that many of them are not successful. 
Applicant further argues that this real-world evidence of failure is relevant to the
nonobviousness of the claimed invention. See Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm., Inc., 748 F.3d 1354, 1360 (Fed.Cir.2014) (affirming the use of post-filing evidence and finding "patentability may consider all of the characteristics possessed by the claimed invention, whenever those characteristics become manifest."). Applicant argues that Mateos' disclosure is an example that such tests are not always successful. Applicant argues that treatments used independently for a disease indication provide no suggestion of a successfully combination. Applicant argues that Siegel's proposed use of an agent in a clinical trial would not have motivated one of skill in the art to use that agent in a combination with another agent, as there would have been no reasonable expectation of success for the combination.
	Applicant’s arguments have been considered but are not persuasive.  As an initial matter it is noted that the Court in Sanofi-Aventis statement that patentability may consider all of the characteristics possessed by the claimed invention, whenever those characteristics become manifest was referring to advantages and unexpected results of the invention after the patent application was filed. In fact the Court recited that 
that persons skilled in the art in 1986 would not have predicted the longer-lasting
hypertension control demonstrated by the double-ring structures of quinapril and trandolapril in combination with calcium antagonists, because of the widespread
Sanofi-Aventis found that “The jury could reasonably have relied on the testimony of the Plaintiffs’ expert, that persons skilled in the art in 1986 would not have predicted the longer-lasting hypertension control demonstrated by the double-ring structures of quinapril and trandolapril in combination with calcium antagonists, because of the widespread belief that double-ring inhibitors would not fit the pocket structure of the ACE”. Thus, Applicant’s argument on the relevance of Sanofi-Aventis for the present case is not considered persuasive. 
	Furthermore, it is noted that the phase I KEYNOTE-023 study indicated that pembrolizumab plus lenalidomide and dexamethasone showed an acceptable safety profile and promising anti-tumour activity in patients with recurrent or relapsed multiple myeloma (page e119, 1st column, 2nd paragraph). The results however were not reproduced in the subsequent phase III trials and the FDA determined that the adverse effects outweighed the clinical benefit.  However, Mateo went on to recite that in the phase III trials, no unifying cause or distinct AEs could be identified that could be attributed to the greater risk for death in the pembrolizumab combination arm versus the comparator arm (page e119, 1st column, 1st paragraph). Mateo further disclosed that PD-1/PD-L1 inhibitor combination therapy for the treatment of MM could still be a therapeutic option. 
	Thus, Mateo does not demonstrate that there was not a reasonable expectation of success in treating patients with multiple myeloma with the combination of a PD-1/PD-L1 inhibitor and an anti-BCMA antibody. As disclosed in Algate and Siegel, as well as the well-known use of anti-PD-1 antibodies to treat cancer at the time the present application was filed, one of skill in the art would have had a reasonable expectation of success in treating cancer with anti-BCMA antibodies and anti-PD-1 antibodies.

In addition, Applicant argues that the results disclosed in the instant application
in vivo data to support the effect provided by the combination of a first molecule comprising an antigen binding protein that binds BCMA and a second molecule comprising an antigen binding protein that binds PD-1. Applicant argues that the results
shown in Figure 7 demonstrate that treatment with a first molecule comprising of an antigen binding protein that binds BCMA and a second molecule comprising an antigen binding protein that binds PD-1 results "in a moderate and consistent reduction in tumor volume compared to treatment with a BCMA ADC (anti-BCMA antibody conjugated to MMAF: GSK285791) alone or an anti-PD-1 antibody alone”. Applicant further argues that Figure 7 (2) shows that anti-PD-1 antibody alone yielded a complete remission rate of 1/10,  Figure 7 (12) shows that GSK2857916 (anti-PD-1/MMAF conjugate) yielded a complete remission rate of 0/10 and Figure 7 (14) shows that the combination of these two agents yielded a complete remission rate of 2/10.
	Applicant’s arguments have been considered but are not persuasive. The results from Figures 6 and 7 appear to show an additive effect of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody. As discussed previously, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy.” Wiesenthal further states that most “classic” drug combinations are only additive or are at most, minimally synergistic. Berenbaum (Clin exp Immunol, 1997, 28:1-18) disclose that to demonstrate the synergistic effect of two treatment agents, one must first prepare a dose-response curve for each agent alone (see Fig. 1 of Berenbaum). One must also prepare a number of combination treatments containing varying amounts of each agent. The results of all the treatments, each agent alone and the various combinations must be compared and analyzed quantitatively and statistically. Applicant has not demonstrated that a conjugated anti-BCMA antibody along with an anti-PD-1 antibody would not be expected to achieve an additive effect on tumor growth.
	Also, the results indicated in Figures 6 and 7 are not commensurate in scope with the claimed invention. The results from Figures 6 and 7 used a lymphoma cell line transfected with BMCA while the anti-BCMA antibody used was GSK2857916


MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

The animal model used in Examples 5 and 6 are a lymphoma model in which the tumor cells have been transfected with BCMA. The anti-BCMA antibody comprises heavy and light chin CDR comprising the amino acid sequences of SEQ. ID. NO: 55, SEQ. ID. NO: 63, SEQ. ID. NO: 23, SEQ. ID.NO: 31, SEQ. ID. NO: 1, SEQ. ID. NO: 2, SEQ. ID. NO: 200, SEQ. ID. NO: 4, SEQ. ID. NO: 5, and SEQ. ID. NO: 6 and is conjugated to MMAF. Thus, the unexpected results described by Applicants are not 
method comprising administering to the mammal a therapeutically effective amount of a first molecule comprising an antigen binding protein that binds BCMA and a therapeutically effective amount of a second molecule comprising an antigen binding protein that binds PD-1. Thus, the unexpected results argued by Applicant are not commensurate in scope to the present claims.


 The rejections of claims 15, 18 and 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) in further in view of Bosch et al (WO 2015/069770, published 14 May 2015, filed 5 November 2014, IDS).
Siegel does not specifically disclose a route of administration for the anti-PD-1 antibody nor does Siegel or Algate specifically disclose that the anti-PD-1 antibodies and anti-BCMA antibodies are administered simultaneously or sequentially in any order.	
Bosch teaches a combination of anti-PD1 antibodies in combination with other antibodies to checkpoint inhibitors to treat cancer including myeloma (paragraphs 11-19). Bosch disclose that the antibodies can be administered simultaneously or sequentially, in either order (paragraph 18).Bosch disclose that the antibodies can be administered intravenously, intramuscularly, subcutaneously, intraorbitally, intracapsularly, intraperitoneally, intrarectally, intracisternally, intratumorally, intravasally, intradermally or by passive or facilitated absorption through the skin (paragraph 154).
One of ordinary skill in the art would be motivated to apply Bosch’s treatment regimens to Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1 because both Siegel and Bosch concern administering antibodies to cancer patients including anti-PD-1 antibodies. Given the relevance of Bosch’s methods for treatment of cancer patients with antibodies and Algate and Siegel’s methods for treating cancer patients with antibodies, one of skill in the art would look at Bosch’s treatment regimens for use 

Applicant argues that Bosch does not, and the Patent and Trademark Office does not assert that Bosch does, cure the deficiency of Algate or Siegel with respect
to the instant claims. Applicant argues that Bosch does not make it obvious to combine the two molecules as recited in the claims in a single treatment regimen and that Bosch does not make it obvious that the combination treatment would be successful. Bosch does not lead one of skill in the art to expect that the combination treatment would
provide results better than both of the two single agents. 
Thus, Applicant argues as set forth above.  For the reasons set forth above and the reasons of record, Algate and Siegel make obvious the method of treating cancer in a mammal comprising administering an anti-BCMA antibody and an anti-PD-1 antibody. Thus, the rejections are maintained. 
	

NEW REJECTIONS: Based on the Amendments and IDS

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 18 and 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Cheung et al (WO 2015/095423, published 25 June 2015).
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Cheung teaches methods of treating cancer, including multiple myeloma, with antibodies to PD-1, along with a second antibody to OX40 (paragraphs 11, 12 81). Cheung discloses that the anti-PD1 antibody may be pembrolizumab or nivolumab (paragraph 30). Cheung disclose that the antibodies may be administered by the same route of administration or by different routes of administration (paragraph 379). Cheung discloses that the antibodies may be administered sequentially or concurrently (paragraph 378).
One of ordinary skill in the art would have been motivated to apply Cheung’s method of treating myeloma with anti-PD-1 antibodies to Algate’s method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Cheung disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Cheung’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore it would have been prima facie obvious to substitute Algate’s  conjugated anti-BCMA antibodies for Cheung’s anti-OX40 antibodies to have a method of treating multiple myeloma comprising administering conjugated anti-BCMA antibodies and an antibody that binds PD-1.



Summary
Claims 15, 18 and 23-37 stand rejected 

Applicant's amendments and filed IDS necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642